SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

907
CA 12-00603
PRESENT: SMITH, J.P., PERADOTTO, CARNI, LINDLEY, AND MARTOCHE, JJ.


CENTRAL CITY ROOFING CO., INC.,
PLAINTIFF-RESPONDENT,

                      V                                             ORDER

ALTMAR-PARISH-WILLIAMSTOWN CENTRAL SCHOOL
DISTRICT AND BOARD OF EDUCATION OF
ALTMAR-PARISH-WILLIAMSTOWN CENTRAL SCHOOL
DISTRICT, DEFENDANTS-APPELLANTS,
ET AL., DEFENDANT.


FERRARA, FIORENZA, LARRISON, BARRETT & REITZ, P.C., EAST SYRACUSE
(CHARLES E. SYMONS OF COUNSEL), FOR DEFENDANTS-APPELLANTS.

D’ARRIGO & COTE, LIVERPOOL (ROBERT M. COTE OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Oswego County (James
W. McCarthy, J.), entered June 30, 2011. The order granted the cross
motions of plaintiff for leave to serve a late notice of claim and to
amend the complaint, and denied as moot the motions of defendants
Altmar-Parish-Williamstown Central School District and Board of
Education of Altmar-Parish-Williamstown Central School District to
dismiss the complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    October 5, 2012                     Frances E. Cafarell
                                                Clerk of the Court